 In the Matter of LowMOISTURE COALCOMPANY, INC.andUNITED'MINEWORKERS OF AMERICA, DISTRICTNo.23-Case No. R-3756.-Decided May 18, 194Jurisdiction:coal mining industry.Investigation and' Certification of Representatives:existence of question: re-fusal to accord petitioner recognition until certified by the Board; labororganization which did not participate in the hearing, but which had executeda contract with Company's predecessor, had demanded a contract with Com-pany, and which had a substantial representation among Company's em-accordeda place on ballot provided it gives notice of its desire toparticipate in the election; election necessary.Unit Appropriate for CollectiveBargaining:all persons employed in the mining,operations of the Company as production employees, excluding superintendents,mine foremen, section foremen,' room bosses, face bosses, entry bosses, elec-tricians engaged in a supervisory capacity, all other supervisory -employees,-and guards or watchmen; agreement as to.AIr. IV. Fred Hume,of Providence, Ky., for the Company.Mr. L. R. Fox,of Madisonville, Ky., for the U. M. W.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Mine Workers of America,District; No. 23, herein called the U. M. W., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Low Moisture Coal Company, Inc., Providence, Kentucky,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Robert D.Malarney, Trial Examiner. Said hearing was held at Providence,Kentucky, on April 22, 1942. The Company and the U. M. W.appeared and participated.'All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to'Pi ogrecsiveMineWorkers of America,although notified that there was to be ahearing, did not appear.41 N L.R. B., No. 10.40 LOW MOISTURE COAL COMPANY, INC.41.introduce evidence bearing on the issues.The Trial Examiner'srulings,made at the hearing, are free from prejudicial errors andare hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYLow Moisture Coal' Company, Inc., is a Kentucky corporation,engaged in the business of mining coal. Since its organization onJanuary 1, 1942, it has produced coal having a value of approximately$16,500.Practically all coal produced by the company moves ininterstate commerce.The Company admits that it is engaged incommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Mine Workers of America, District No. 23, is a labor organi-zation affiliatedwith the Congress of Industrial' Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION-The parties stipulated that a question of representation affectingcommerce had arisen in that the U. Al. W. requested the Companyto recognize it as the sole 'bargaining agent of the Company's em-ployees, and that the latter refused such recognition unless and untilthe U. M. W. has been certified by the -Board.The Company furtheradmits that the U. M. W. has substantial representation among theemployees in the unit agreed upon as appropriate.We find -that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allpersons employed in the mining operations of the Company as pro-duction employees, excluding superintendents, mine foremen, sectionforemen, room bosses, face bosses, top bosses, entry bosses, electriciansengaged in a supervisory capacity, all other supervisory employees,and guards or watchmen, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of. Section 9 (b)of the Act. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best beresolved by means of an election by secret ballot.The U. M. W.proposes that a pay-roll period which would include those employeesworking between April 15 and 30, 1942, be used as a basis for deter-mining eligibility to vote.At the time of the hearing the Companyemployed 45 persons within the appropriate unit. - It stated thatthere would be a gradual increase in employment in the 60 to 90days following the hearing and that two additional crews, comprising22 men, might be added to the pay roll within the 2 weeks immedi-ately following the hearing. In accordance with our usual practice,we shall direct that those eligible to vote shall be the employees inthe appropriate unit who were employed during the pay-roll periodimmediately preceding the date of our Direction of Election, subjectto the limitations and additions set forth therein.Prior to November 7, 1941, the mine involved in this proceedingwas owned and operated by Duvin Coal' Company, which had a col-lective bargaining contract with Progressive Mine Workers of Amer-ica, herein called the Progressive.The Company stated that both theU. M. W. and the Progressive had demanded a contract with theCompany.The Company further stated that the Progressive hassubstantial representation among the employees in the unit agreedupon as appropriate. In view of these facts, we shall direct thatif the Progressive desires to participate in the election, it shall notifythe Regional Director for the Eleventh Region to that effect not laterthan five (5) days after the date of this Direction of Election, where-upon its name will be placed upon the ballot. In the absence ofsome such- notice, its name will not appear on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby'DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Low MoistureCoal Company, Inc., Providence; Kentucky, an election by secret bal-lot shall be conducted as early as possible, but not later than thirty(30)days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the EleventhRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules and LOW MOISTURE, COAL COMPANY,INC.43Regulations, among all employees of the Company in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction ofElection,including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training-of the United States, or temporarily laid off, butexcluding those employees who have since quit or been discharged forcause,to determine whether or not they desire to be represented byUnited Mine.Workersof America,District No. 23, for the purposesof collective bargaining. In the MatterofLow' MOISTURE COALCOMPANY, INC.andUNITEDMINE WORKERS OF AMERICA, DISTRICT No. 23Case No. R-3756AMENDMENT TO DIRECTION OF ELECTIONMay 09, 1942On May 18, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'In its decision the Board stated that thename of Progressive Mine Workers of America, herein called theProgressive, would be placed upon the ballot in the election directed,if the Progressive notified the Regional Director for the EleventhRegion of its desire to participate therein not later than five (5)days after the date of the Direction.The Regional Director hasadvised the Board that the Progressive has notified him to that effect.The Board accordingly hereby amends the aforesaid Direction ofElection by striking therefrom the words "whether or not they desireto be represented by United Mine Workers of America, District No.23, for the purposes of collective bargaining," and substituting there-for the words "whether they desire to be represented by United Mine`Workers of America, District No. 23, or by Progressive Mine Work-ers, ofAmerica, for the purposes of collective bargaining, or byneither."141 N L.It.B 40.41 N. L. R. B. No. 10a.44